Citation Nr: 1202883	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-47 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.  

2.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on September 21, 2011, in Atlanta, Georgia, before Robert E. Sullivan, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), service connection for a right foot disability, service connection for a heart disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities resulting from aneurysm surgery have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and they are REFERRED to the AOJ for appropriate action.

The record reveals that the Veteran submitted additional evidence directly to the Board following the most recent supplemental statement of the case.  However, after a review of the claims file, the Board finds that the submitted evidence is not relevant to the issue at hand.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to non-service-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The evidence shows that the Veteran was absent without leave (AWOL) at the time of the motorcycle accident that caused his left foot injury and the Veteran's absence materially interfered with the performance of military duties.

3.  The most persuasive evidence of record does not otherwise show that a left foot disability is causally or etiologically related to active service.  


CONCLUSION OF LAW

A left foot disability was not incurred in active service.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2010 with regard to the claim for service connection for a left foot disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2010.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board acknowledges that the Veteran has not had a VA examination.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed for this claim because there is no persuasive evidence establishing a line of duty left foot disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that ' 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms').  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the issue on appeal.   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2011 SOC (statement of the case) which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left foot disability.  

The Veteran contends that his current left foot disability is related to a motorcycle accident that occurred during his period of active duty.  During the September 2011 hearing, he testified that he injured his left foot and ankle following a motorcycle accident.  He stated that he was test driving the motorcycle and that the accident was found to have occurred in the line of duty.  The Veteran explained that a second reviewing authority person disagreed and determined that the accident did not occur during the line of duty because he did not sign out on pass.  He stated that he was exempt from the pass policy because he was a cook and a pastry chef and was unaware of a pass policy.  

The service treatment records show that the Veteran was involved in a motorcycle accident on May 29, 1962.  He incurred a wound, lacerated, across the dorso-lateral aspect, left foot, without artery or nerve involvement.  On May 30, 1962, he underwent debridement of the wound of the left foot and delayed primary closure of the wound, dorso-lateral aspect, left foot.  In the report of investigation dated in June 1962, it was noted that the Veteran was involved in a motorcycle/automobile accident in May 1962.  He was injured and hospitalized at the Tripler Army Hospital as a result of the accident.  The Captain of the Battalion sent the report to the adjutant general, appearing to note that the injuries were incurred in the line of duty.  The report noted that the applicable provisions indicated that a person would not be considered to be in a period of unauthorized absence for the purpose of line of duty investigation because of a failure to "sign out" or to pick up his pass.  In addition, the failure to have a motorcycle license and the Veteran's apparent failure to have his headlights on at the time of the accident was not considered criminal by its inherent motive.  The Adjutant General responded that the reviewing authority's determination that the Veteran's injuries were incurred in the line of duty was disapproved.  The Veteran was under certain restrictions and was required to request a pass and obtain approval.  Since he did not comply with these specific instructions, the Department of the Army held that he was AWOL and that the injuries were not incurred during the line of duty.  In a statement of medical examination and duty status, it was noted that the Veteran was involved in an accident on May 29, 1962 and that he was treated for a wound, lacerated, left ankle and a fracture, compound, middle finger, left hand.  The commanding officer noted that the Veteran was off duty without an authorized pass at the time of the accident.  The Veteran had been sentenced by Summary Court Martial on May 14, 1962 for violation of Article 86 (AWOL).  The sentence was approved and provided for a reduction to Private (E-1), forfeiture of $50.00, and confinement for 30 days.  Confinement for 30 days was suspended for one month unless sooner vacated.  The pass privileges during the period of suspended confinement were to be requested by the Veteran and approved by the commanding officer.  The Veteran did not request a pass at the time of the accident.  Indeed, in a May 1962 statement, the Veteran himself noted that he did not request a pass.  In a September 1962 letter regarding the line of duty status, it was noted that the action of the reviewing authority contained in the report of investigation pertaining to the Veteran for the injuries incurred on May 29, 1962 was disapproved.  The final determination was that the injuries were not incurred in the line of duty - not due to own misconduct.  Again, it was noted that the Veteran was under certain restrictions and was required to request a pass and obtain approval.  Since he did not comply with these specific instructions, it was held by the Department of the Army that he was AWOL and that the injuries were not incurred in the line of duty.    

Under 38 U.S.C.A. § 105(a) (West 2002), the veteran's injuries are deemed to have been incurred in the line of duty unless the injuries were the result of a person's own willful misconduct or the abuse of alcohol or drugs.  A service department finding that an injury or disease was incurred or aggravated in the line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2011).  Requirements as to line of duty are not met if at the time the injury was suffered, the veteran was avoiding duty by desertion, or was absent without leave (AWOL) which materially interfered with the performance of military duty.  38 C.F.R. § 3.1(m)(1) (2011).

In this case, the Veteran was confined to the base on May 29, 1962.  He did not ask for a pass and, therefore, he was AWOL at the time of the May 29, 1962 motorcycle accident.  Although the Veteran testified that there was no pass policy since he was a cook, the evidence shows that the Veteran was punished for being AWOL prior to May 29, 1962, thereby indicating that there was a policy in place and that the Veteran was required to ask for permission to leave the base.  In addition, the Board recognizes that the Veteran has contended that the investigation was not proper and that his signature was forged.  There is nothing to indicate that the investigation was improper and it appears that the Veteran's case was adequately handled by the appropriate authority.  In light of the above, the Board finds that the Veteran was AWOL at the time of the May 29, 1962 accident.  

However, the Board's analysis does not end here.  The provisions of 38 C.F.R. § 3.1(m) hold that the requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the Veteran was AWOL which materially interfered with the performance of military duty.  With respect to whether the Veteran's absence materially interfered with the performance of military duty, the evidence supports that the Veteran was on duty when he left base and there was a logical expectation that he may have to participate in military duties.  As such, the Veteran was absent without leave which materially interfered with the performance of his military duty.  In light of the above, the Board is barred by law from granting service connection for any disabilities incurred as a result of this accident.

Accordingly, the Board finds, by a preponderance of the evidence, that the injury to the left foot, and any residuals therefrom, incurred by the Veteran on May 29, 1962 were incurred during AWOL status and, thus, were not incurred in line of duty.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m),(n).

Notwithstanding the above, the Board must also decide whether the Veteran's claimed left foot disability may otherwise have been incurred in line of duty.  Notably, the Veteran has not asserted any other injury or problems other than those due to the motorcycle accident.  The Board does recognize that the Veteran commented about an infection of his left foot.  However, a review of the service treatment records only show treatment for an infection of the right foot, which is not currently on appeal.  The August 1963 separation report of medical examination shows that the Veteran's feet were clinically evaluated as normal.  The August 1963 report of medical history shows that the Veteran denied experiencing any foot trouble.    

Furthermore, there is no post-service evidence of any treatment for a left foot disability and no medical evidence relating any existing left foot disability to active service.  The only evidence addressing the presence of a left foot disability is the Veteran's statements.  However, the Veteran's statements only address the scar, limping, and pain that he has attributed to the motorcycle accident.  As stated above, the Veteran is precluded by law from receiving service connection for these injuries.

As there is no evidence of a current disability (other than the residuals of the May 29, 1962 motorcycle accident) and no evidence of such a disability during service, the preponderance of the evidence of record is against service connection for a left foot disability.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for a left foot disability is denied.  


REMAND

The Veteran is seeking to establish entitlement to non-service-connected pension benefits.  The evidence reflects that the Veteran served on active duty from November 1960 to October 1963.  

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant served in active military service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975.  38 U.S.C.A. § 101 (29), (33); 38 C.F.R. § 3.2.  In this case, the Veteran did not serve during a recognized period of war.  However, he has testified that he served in Vietnam for three months beginning in May 1963.  The Board notes that veterans who served in Vietnam between February 28, 1961 and August 5, 1964, are considered to have served during a period of war.  Here, the RO did not request the Veteran's service personnel records which may help to substantiate the Veteran's claim regarding his presence in Vietnam.  Therefore, on remand, a complete copy of the Veteran's service personnel records (SPRs) should be obtained and associated with the claims file.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.

The Veteran should also be provided with a notification letter regarding his pension claim that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the RO should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate a claim for non-service-connected pension benefits.



Accordingly, the case is REMANDED for the following action:

1.  Send a notification letter to the Veteran pursuant to the Veterans Claims Assistance Act.  The letter must provide information about the type of evidence necessary to establish entitlement to non-service-connected pension benefits.

2.  Obtain a complete copy of any and all service personnel records from the Veteran's periods of active service in the Army.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to       38 C.F.R. § 3.159(e) (2011).

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (to include determining whether the Veteran is permanently and totally disabled and whether he meets net worth and annual income requirements, if necessary), and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
	ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


